Citation Nr: 1122308	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-19 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for a right knee disability has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from July 1974 to March 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision in which the RO denied the petition to reopen a claim for service connection for a right knee disability.  In May 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in June 2007.

In September 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a March 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

As regards the characterization of the issue on appeal, the Board notes that in the May 2010 supplemental SOC (SSOC), the RO addressed the claim for service connection for a right knee disability on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

As explained in more detail below, because the RO has, in fact, adjudicated the current claim as a request to reopen a previously-denied claim, and has furnished the Veteran with notice of what is needed to reopen the claim (see, e.g, January 2007 RO letter and March 2007 rating decision), the Veteran is not prejudiced by the Board's characterization of the claim on appeal as a request to reopen.

The Board has also considered the recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for a right knee disability on the basis that there was no medical evidence linking his right knee pain with small nodule to disease or injury incurred or aggravated in service.  As there was a diagnosis of right knee pain with a small nodule at the time of the previous final decision, the diagnoses of right knee pain and a right knee injury since that denial cannot constitute a different diagnosed disease or injury. 

As a final preliminary matter, the Board notes that, in May 2011, the Veteran submitted additional medical evidence directly to the Board, without a waiver of initial RO consideration of the evidence.  However, the evidence consists of duplicates of some of the Veteran's service and VA treatment records, as well as VA claims documents, which were already of record at the time of the March 2007 RO denial of the claim.  Thus, none of the evidence contains any  new information concerning the Veteran's right knee disability.  Under these circumstances, the evidence is not considered pertinent additional evidence warranting a remand pursuant to 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  In a June 1986 rating decision, the RO denied service connection for a right knee disability; although notified of the denial in a June 1986 letter, the Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the June 1986 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability, or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The June 1986 rating decision in which the RO denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's June 1986 denial is not new and material, the criteria for reopening the claim for service connection for a right knee disability, are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2007 pre-rating letter notified the Veteran that his claim had previously been denied because there was no evidence that his right knee disability was related to service, and that the RO needed new and material evidence to reopen the claim.  The letter specifically advised the Veteran that, in order to be considered material, the evidence must pertain to the reason his claim was previously denied.  It also informed the Veteran that, in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial.  The January 2007 letter also provided notice to the appellant regarding what information and evidence was needed to satisfy the elements of the underlying claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The March 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the January 2007 letter.  

An October 2010 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the October 2010 letter, and opportunity for the Veteran to respond, the March 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Board finds that no further RO action on this matter, prior to appellate consideration, is required.  The Board notes that on remand, the RO/AMC was instructed to obtain the Veteran's treatment records from the VA Medical Center (VAMC) in St. Cloud, Minnesota and the VA outpatient clinic in Dover, Delaware.  VA treatment records from the Dover outpatient clinic and recent treatment records from the St. Cloud VAMC are not of record, however, responses from these facilities, received in October 2010, indicated that there were no records on file for the Veteran.  A formal finding of unavailability of these records was associated with the claims file in January 2011.  Additionally, in a January 2011 letter, the Veteran was notified that the records were not obtained and requested to submit copies of VA treatment records in his possession.  To date, the Veteran has not submitted any such records.  

In the April 2011 appellant's brief, the Veteran's representative argues that the Veteran should be afforded a VA examination in connection with the appeal.  The Board acknowledges that the Veteran was not provided with a VA examination in connection with his claim to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2010), however, providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  Because the Board herein finds that new and material evidence to reopen the claim has not been received, a VA examination, at this juncture, is not warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim to reopen.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The RO previously denied the Veteran's claim for service connection for a right knee disability in June 1986.  The evidence of record at that time consisted of the Veteran's service treatment records, VA treatment records from the St. Cloud, Minnesota VAMC from January 1986 through May 1986, and statements from the Veteran.

The service treatment records revealed treatment for right knee pain in September 1974.  The VA treatment records reflected treatment for right knee pain with a small nodule of unknown origin.

The basis for the RO's June 1986 denial was that there was no evidence that the Veteran's right knee disability was related to service.

Although notified of the RO's June 1986 denial later that month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's June 1986 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105;  38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in November 2006.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's June 1986 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence added to the claims file since June 1986 includes medical treatment records from the Minneapolis VAMC (from October 2006 through December 2007) and the St. Cloud VAMC (from January 1986 to May 1986), SSA records, a letter from Dr. Kleis of the Austin Medical Center, negative responses to record requests from the Wilmington, Delaware and the St. Cloud, Minnesota VAMC's, a formal finding of unavailability regarding records from the Wilmington and St. Cloud VAMC's, and various written statements from the Veteran and his representative, on his behalf.

The Minneapolis VAMC treatment records indicate a history of knee problems and treatment for right knee pain.  A December 2006 treatment record reflected a diagnosis of patellar tendonitis of the right knee.   

The St. Cloud VAMC treatment records were previously of record at the time of the June 1986 rating decision.  

The SSA records revealed that the Veteran is in receipt of SSA benefits for depression/anxiety, degenerative disc disease of the lumbar spine, and carpal tunnel.  The records do not contain any information revealing a connection between the Veteran's right knee disability and service.

A February 2007 letter from Dr. Kleis indicated that he treated the Veteran for various disabilities, including a mass in his neck and low back pain.  Dr. Kleis did not indicate that he treated the Veteran for any right knee disability.

In an October 2010 correspondence, the Wilmington, Delaware VAMC indicated that the Veteran had never been a patient there.

In an October 2010 correspondence, the St. Cloud, Minnesota VAMC indicated that there were no records available for the Veteran.

In January 2011, the AMC issued formal findings of unavailability regarding the Wilmington and St. Cloud VAMC treatment records, indicating that the records were not obtained and further efforts to obtain the records would be futile.

While most of the above-described objective evidence can be considered "new," in that it was not before the RO in June 1986, it is not "material."  That is, the evidence does not show that the Veteran's right knee disability was related to service.  Thus, the new, objective evidence does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

As for statements provided by the Veteran and by his representative, on his behalf, the Board notes that as laypersons without the appropriate medical training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on a medical matter such as the etiology of the Veteran's right knee disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right knee disability are not met, and the RO's June 1986 denial of this claim remains final.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for a right knee disability is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


